Case: 16-60702      Document: 00513997179        Page: 1     Date Filed: 05/17/2017




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                     No. 16-60702
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 17, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
CHRISTINE R. SIMPSON,

                                                Plaintiff–Appellant,

versus

KELLY SERVICES, INCORPORATED,

                                                Defendant–Appellee.




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:14-CV-972




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

      Christine Simpson sued her former employer, Kelly Services, Incorpor-
ated (“Kelly”), claiming that her termination violated the Americans with



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 16-60702    Document: 00513997179     Page: 2   Date Filed: 05/17/2017



                                 No. 16-60702
Disabilities Act and the Family Medical Leave Act. The district court granted
Kelly’s motion for summary judgment based on judicial estoppel because
Simpson had failed to disclose her claim against Kelly in her bankruptcy
proceedings.

      We have reviewed the briefs, the record, and the applicable law and have
heard the arguments of counsel. The district court faithfully applied the re-
quirements of Love v. Tyson Foods, Inc., 677 F.3d 258 (5th Cir. 2012), regarding
judicial estoppel, to these facts. In particular, the court explained why, under
the applicable law, Simpson cannot reasonably contend that her failure to dis-
close was inadvertent.

      The summary judgment is AFFIRMED, essentially for the reasons set
forth in the district court’s well-reasoned order entered on September 26, 2016.




                                       2